Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 22, 2021

                                       No. 04-20-00609-CV

                                   OPUS AE GROUP, L.L.C.,
                                         Appellant

                                                 v.

                                       AKF GROUP, LLC.,
                                           Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-10826
                            Honorable Aaron Haas, Judge Presiding


                                          ORDER

        On December 21, 2020, appellant filed its notice of appeal. On January 25, 2021, the
court reporter responsible for preparing the reporter’s record in this appeal filed a notification of
late record, indicating that the appellant has failed to request the reporter’s record and pay the fee
for preparing the reporter’s record.

       We, therefore, ORDER appellant to provide written proof to this court on or before
March 8, 2021, that it has requested the reporter’s record and has paid or made arrangements to
pay the reporter’s fee. If appellant fails to respond within the time provided, appellant’s brief will
be due within thirty days from the date of this order, and the court will only consider those issues
or points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c).




                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court